UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-4654


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

WARREN EDWIN MOORE,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   C. Weston Houck, Senior District
Judge. (4:02-cr-01280-CWH)


Submitted:    September 10, 2009            Decided:   October 7, 2009


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


G. Wells Dickson, Jr., WELLS DICKSON, PA, Charleston, South
Carolina, for Appellant. Rose Mary Sheppard Parham, Assistant
United States Attorney, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Warren      E.     Moore     appeals       from      the   sentence    imposed

after     the   district        court     held     a    resentencing        hearing      upon

remand.     The district court again imposed a 108-month sentence

for   knowingly,        intentionally,        and      unlawfully       distributing      and

possessing with intent to distribute, a quantity of cocaine. *

Counsel     has    filed        a    brief    in       accordance       with    Anders    v.

California,       386    U.S.       738   (1967),      stating      that    there   are    no

meritorious issues for appeal but raising the issue of whether

Moore was properly resentenced based on a quantity of drugs not

charged in the indictment or admitted by the defendant.                             Counsel

also raises a general argument regarding the reasonableness of

the sentence.       Finding no error, we affirm.

             Moore’s Sixth Amendment rights were not violated by

the court’s drug quantity finding because the district court

enhanced Moore’s Guidelines range based on facts found by it

under a preponderance of the evidence standard.                                Because the

district    court       appropriately        treated        the    resultant    Guidelines

range as merely advisory, and since Moore’s sentence was within

the   statutory     maximum         authorized         by   the    jury’s   verdict,      the


      *
       This case was placed in abeyance for United States v.
Antonio, 311 F. App’x 679 (4th Cir. 2009) (No. 07-4791).  We
have reviewed Antonio and find that it does not change the
outcome of this appeal.



                                              2
district   court      fully    complied      with        the   Sixth    Amendment.     See

United States v. Booker, 543 U.S. 220, 232-44 (2005) (holding

that judge-found sentence enhancements mandatorily imposed under

the    Guidelines     that    result    in      a   sentence      greater     than    that

authorized       by   the    jury    verdict        or    facts       admitted   by    the

defendant violate the Sixth Amendment’s guarantee of the right

to trial by jury); see also Rita v. United States, 551 U.S. 338,

352 (2007) (recognizing that the Court’s “Sixth Amendment cases

do not automatically forbid a sentencing court to take account

of factual matters not determined by a jury and to increase the

sentence in consequence”); United States v. Benkahla, 530 F.3d

300, 312 (4th Cir. 2008) (recognizing only that “the Guidelines

must be advisory, not that judges may find no facts”), cert.

denied, 129 S. Ct. 950 (2009).

            Moore’s Anders brief also makes a general reasonable

sentence argument.          After Booker, a sentencing court must engage

in a multi-step process at sentencing.                    First, it must calculate

the    appropriate     Guidelines      range.            It    must    then   allow    the

parties to argue for “whatever sentence they deem appropriate,”

consider the Guidelines range in conjunction with the factors

set forth in 18 U.S.C. § 3553(a) (2006), and select and explain

an appropriate sentence.              United States v. Abu Ali, 528 F.3d

210,    259-60    (4th      Cir.    2008)    (internal         quotation      marks    and

citation omitted), cert. denied, 129 S. Ct. 1312 (2009).

                                            3
               Appellate       review      of       a    sentence       is        for    abuse     of

discretion.          Gall v. United States, 552 U.S. 38, ___, 128 S. Ct.

586, 597 (2007); see also United States v. Pauley, 511 F.3d 468,

473 (4th Cir. 2007).              The appellate court must ensure that the

district court committed no procedural error, such as improperly

calculating the Guidelines range, considering the Guidelines to

be     mandatory,       failing       to    consider        the     §     3553(a)          factors,

sentencing       based    on    clearly         erroneous     facts,          or        failing    to

adequately explain the chosen sentence.                           Gall, 128 S. Ct. at

597.

               The     appellate      court     then      considers          the        substantive

reasonableness of the sentence, taking into account the totality

of the circumstances, including any variance from the Guidelines

range.        Pauley, 511 F.3d at 473.                  This court presumes on appeal

a sentence within the Guidelines range to be reasonable; it may

not presume a sentence outside the range to be unreasonable.

Id.

               In    imposing        Moore’s        sentence,       the       district          court

correctly       calculated        the      Guidelines        range        and       specifically

considered both the advisory nature of the Guidelines and the

§ 3553(a) factors.            We therefore conclude that Moore’s sentence

is     both    procedurally          and    substantively           reasonable            and     the

district       court    did    not    abuse     its      discretion          in    imposing       the

sentence.

                                                4
           In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Moore’s sentence.         This court requires that

counsel inform Moore, in writing, of the right to petition the

Supreme Court of the United States for further review.         If Moore

requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.         Counsel’s

motion must state that a copy thereof was served on Moore.           We

dispense   with   oral   argument   because    the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                               AFFIRMED




                                    5